EXHIBIT 1.1 JAMES RIVER HOLDINGS CORPORATION SUBSCRIPTION AGREEMENT Gentlemen: The Investor named below, by payment of the purchase price for such Common Shares, by the delivery of a check payable to JAMES RIVER HOLDINGS CORPORATION, hereby subscribes for the purchase of the number of Common Shares indicated below of James River Holdings Corporation, at a purchase of $0.30 per Share as set forth in the Prospectus. By such payment, the named Investor further acknowledges receipt of the Prospectus and the Subscription Agreement, the terms of which govern the investment in the Common Shares being subscribed for hereby. A.
